United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 9, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-51636
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOE ANTHONY SANCHEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:03-CR-470-ALL
                       --------------------

Before BARKSDALE, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Joe Anthony

Sanchez presents arguments that he concedes are foreclosed by

United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001),

which rejected a Commerce Clause challenge to the felon-in-

possession-of-a-firearm statute, 18 U.S.C. § 922(g).     The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.